Citation Nr: 0605270	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  97-320 76A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to an increased initial rating for lumbosacral 
strain, currently evaluated as 20 percent disabling.

Entitlement to an increased initial rating for right facial 
numbness due to right cavernous sinus syndrome, a residual of 
right upper molar extraction, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from May 1984 to March 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 and January 2002 decisions 
by the Department of Veterans Affairs (VA) Waco, Texas, 
Regional Office (RO).  The June 1997 rating decision granted 
service connection for lumbosacral strain and assigned an 
initial disability rating of 20 percent.  The January 2002 
rating decision granted service connection for right side 
facial numbness and assigned an initial disability rating of 
10 percent.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf.

2.  The evidence of record does not reasonably show that the 
veteran's lumbar spine disorder is productive of severe 
limitation of motion of the lumbar spine, severe lumbosacral 
strain, favorable ankylosis of the thoracolumbar, or 
limitation of flexion of the thoracolumbar spine to 30 
degrees or less.

3.  The veteran's right facial numbness due to right 
cavernous sinus syndrome is productive of no more than 
moderate incomplete paralysis of the fifth cranial nerve.


CONCLUSIONS OF LAW

1.  Lumbosacral strain is not more than 20 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5238, 5292, 5295 (2001 & 2005).

2.  Right facial numbness due to right cavernous sinus 
syndrome, a residual of right upper molar extraction is not 
more than 10 percent disabling according to the schedular 
criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124, 
Diagnostic Code 8205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claims.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claims and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of the 
substantive issues.  The communications, such as a letter 
from the RO dated in April 2003, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised him of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing 
entitlement to the veteran's claim for an increased rating 
for his low back disorder have been amended.  The veteran was 
provided with the new regulations.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  He was scheduled for a 
hearing before a Veterans Law Judge to be held at the RO.  
The veteran failed to appear.  The Board does not know of any 
additional relevant evidence which is available that has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the claims.  The 
Board finds that the evidence of record provides sufficient 
information to adequately evaluate the claims.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the appellant before the RO 
decisions regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove prejudice, 
the veteran had to claim prejudice with specificity.  In the 
present case, the Board finds that there was no prejudice to 
the veteran.  The Court in Mayfield noted that there could be 
no prejudice with an error in the timing of the VCAA notice 
if its purpose of affording the claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim, was satisfied.  In other words, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  That is 
what was done in the present case.  The veteran was given the 
VCAA notice letter and was given an ample opportunity to 
respond.  The veteran has not claimed any prejudice as a 
result of the timing of the VCAA letter.  Therefore, to 
decide the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Increased Rating for Lumbosacral Strain

Factual Background

Service medical records indicate that the veteran first 
complained of back pain in August 1984.  There was no 
diagnosis, but spasm was present.  A February 1985 service 
medical record diagnosed lumbar strain.

A December 1996 VA treatment note reflected complaints of low 
back pain.  On examination, there was no radiation and there 
were no paresthesias.

A May 1997 VA examination report indicated that the veteran 
reported periodic low back pain with extensive lifting or 
bending.  On examination, flexion was to 50 degrees.  
Extension was to 20 degrees with pain.  Left and right 
lateral bending were both to 20 degrees with pain.  There was 
spasm on palpation in the right perimusculature.  He could 
walk on his toes.  There was no loss of sensation in the 
lower extremities.

A December 1997 VA treatment note reported that the veteran 
was being followed up for low back pain.  On examination, 
there was no numbness or tingling in the feet or toes.  There 
was no weakness in the extremities.

A June 1998 VA examination report noted that the veteran 
complained of low back pain with lifting and standing.  On 
examination, flexion was 45 degrees and extension was 0 
degrees.  Rotation was 30 degrees to the left and right.  
There were no sensory deficits.

A June 1999 VA treatment note indicated that the veteran was 
being treated for low back pain.  No spasms were noted.

A May 2002 VA examination report noted that the veteran 
complained of low back pain radiating into his legs.  On 
examination, straight leg raising sign was negative 
bilaterally.  Sensation to pinprick of both legs was normal.  
Extension was to 20 degrees.  Flexion was to 70 degrees.  
Lateral rotation was to 30 degrees in both directions.

A November 2003 VA examination report noted that the veteran 
complained of daily low back pain.  The examiner noted that a 
November 2002 x-ray of the lumbar spine was interpreted as 
being within normal limits.  On examination, there was a 
normal curvature of the lumbar spine.  He was non-tender on 
the lumbar spine, but was tender to the left of L3-L4-L5 area 
and reported pain in the left lateral side.  He had 0 to 30 
degrees of extension with pain.  Left and right lateral 
rotation was 0 to 30 degrees with pain on both sides.  Deep 
tendon reflexes were 1+ and equal bilaterally.  Foot drop was 
negative bilaterally.  He had good sensation and good 
strength in both lower extremities.  Straight leg raising was 
to 60 degrees on the left with pain, and to 80 degrees on the 
right without pain.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection.  This 
matter, therefore, is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  The Court has observed 
that in the latter instance, evidence of the present level of 
the disability is of primary concern, Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate or "staged" 
evaluations of the disability based on the facts shown to 
exist during the separate periods of time.  Id.

The Board notes that there has been a change in the rating 
criteria that pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders that are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine.  68 
Fed. Reg. 51454-51458 (August 27, 2003).

Under the prior regulations, a low back disability may be 
rated under 38 C.F.R. 38 U.S.C.A. § 4.71a, Diagnostic Code 
5295, which provides that a noncompensable rating is 
warranted where a lumbosacral strain is productive of slight 
subjective symptoms only.  A 10 percent disability rating may 
be assigned where there is characteristic pain on motion.  A 
20 percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

The General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:  With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees. 
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability. (Code 5235), Vertebral fracture 
or dislocation; (Code 5236), Sacroiliac injury and weakness; 
(Code 5237), Lumbosacral or cervical strain; (Code 5238), 
Spinal stenosis; (Code 5239), Spondylolisthesis or segmental 
instability; (Code 5240), Ankylosing spondylitis; (Code 
5241), Spinal fusion; (Code 5242), Degenerative arthritis of 
the spine (see also Diagnostic Code 5003); (Code 5243), 
Intervertebral disc syndrome.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.);  (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled 
movements smoothly;  and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Under the old diagnostic criteria, an increased rating is not 
available, as the clinical evidence of record does not 
document either severe limitation of motion of the lumbar 
spine or severe lumbosacral strain.  Clinical records do not 
reflect listing of the spine to the opposite side, positive 
Goldthwaite's sign, or marked limitation of forward bending.  
Accordingly, a higher rating is not available under either of 
older Diagnostic Codes, which are applicable in this case.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292 and 5295 (2001).

Under the new criteria, a higher rating is available where 
there is favorable ankylosis of the thoracolumbar spine or 
limitation of flexion of the thoracolumbar spine to 30 
degrees or less.  Clinical records do not reflect that such 
is currently the case.  Clinical records do not document 
ankylosis to any degree.  Clinical records do not reflect 
that flexion is to 30 degrees or less. In fact, the May 2002 
VA examination report reflected flexion to be 70 degrees, and 
it has not been noted to be less than 45 degrees at any time 
during the appeal period.  Accordingly, a rating of higher 
than 20 percent is not appropriately assignable under either 
the old or new schedular criteria.  In addition, the evidence 
does not raise a question that a higher rating is possible or 
warranted for any period of time from the veteran's claim to 
the present so as to warrant a "staged" rating due to 
significant change in the level of disability.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  There is no 
clinical evidence reflecting that the veteran's spine is 
additionally limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  The Board finds that the 
symptoms reported by the veteran are contemplated in the 20 
percent rating currently assigned.

III.  Increased Rating for Right Facial Numbness

Factual Background

An April 1999 VA treatment note indicated that the veteran 
underwent a right upper molar extraction and subsequently 
developed numbness in the right side of the face and 
diplopia.

A May 1999 VA discharge report noted that the veteran had a 
recent tooth extraction and presented with multiple right 
cranial nerve palsies, including nerves III, IV, and V and 
right sided headache.  On examination he had deficits in 
cranial nerves III, IV, and V.  On sensory examination, the 
veteran reported numbness and tingling in the distribution of 
nerve V.

A January 2002 rating decision granted service connection for 
numbness of the right side of the face based on the fact that 
this disability resulted from VA treatment.

A November 2003 VA examination report indicated that the 
veteran complained of numbness on the right side of his face.  
It was noted that the veteran's neurological examination was 
completely intact.  Cranial nerves II through XII were 
intact.  He did have some decreased sensation in the right 
frontal and right cheek area.  He could wink both eyes 
normally.  He could wrinkle his forehead.  He could clench 
his teeth.  He could do a cheek response and shrug his 
shoulders with no problems.  Pupils were reactive to light 
and equal bilaterally.

A June 2004 VA treatment note, evaluating an unrelated 
complaint, reported that cranial nerves II through XII were 
intact with no obvious lesions or deficits.  An August 2004 
VA treatment note indicated that the veteran's cranial nerve 
V sensation deficit was improved with only mild decreased 
sensation over the right brow.  Other cranial nerves were 
intact to touch with no facial nerve deficits.  

Criteria

Under Diagnostic Code 8205 (paralysis of the fifth cranial 
nerve), evaluations are dependent upon the relevant degree of 
sensory manifestation or motor loss.  A 10 percent rating is 
warranted if there is moderate incomplete paralysis.  A 30 
percent evaluation under this code is warranted for severe 
incomplete paralysis, and a 50 percent rating contemplates 
complete paralysis of the nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8205.

Analysis

Based on a review of the evidence of record, the Board finds 
that an evaluation in excess of 10 percent for the veteran's 
numbness of the right side of the face is not warranted. 
Initially, the Board notes that though several nerves have 
been examined in association with the veteran's complaints, 
the cranial nerve that has been documented to be impaired is 
the fifth cranial nerve.  There is no evidence of severe 
incomplete paralysis of the fifth cranial nerve to warrant a 
higher rating.  The most recent medical evidence shows that 
the veteran's disability had decreased in severity.  An 
August 2004 VA treatment note indicated that the veteran's 
cranial nerve V sensation deficit was improved with only mild 
decreased sensation over the right brow.  Such evidence shows 
that the veteran's disability is productive of no more than 
moderate incomplete paralysis of the fifth cranial nerve.  
Therefore, an evaluation in excess of 10 percent is not 
warranted.  In addition, the evidence does not raise a 
question that a higher rating is possible or warranted for 
any period of time from the veteran's claim to the present so 
as to warrant a "staged" rating due to significant change in 
the level of disability.

IV.  Extraschedular Ratings

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that either of the disorders at issue alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased initial rating for lumbosacral 
strain, currently evaluated as 20 percent disabling, is 
denied.

Entitlement to an increased initial rating for right facial 
numbness due to right cavernous sinus syndrome, a residual of 
right upper molar extraction, currently evaluated as 10 
percent disabling, is denied.




____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


